DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed June 3, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-21 are allowable over the references of record for at least the following reasons:
	Claim 1:  a sensor body positioned within the module housing, a sensing element positioned within the module housing and structured to sense a characteristic associated with the service component when the service component is operably connected to the automotive system, and an antenna positioned within the module housing and located at one of the wiring harness connector or the sensor body, the antenna structured to communicate service component tag information of a tag associated with the service component to a close-range communication reader, the service component tag information being different from the characteristic associated with the service component
	Claim 12: a sensor body positioned within the module housing, a sensing element positioned within the module housing and structured to sense a characteristic associated with a service component when the service component is operably connected to a filtration system, and an antenna positioned within the module housing and located at one of the wiring harness connector or the sensor body, the antenna structured to communicate service component tag information of a tag associated with the service component to a close range communication reader, the service component tag information being different from the characteristic associated with the service component.  
	The closest prior art is the Dhingra reference.  The Dhingra reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the Dhingra reference to arrive at the language of the amended independent claims would render the amended independent claims inoperable.  The Dhingra reference discloses that the antenna (936) and the pressure differential sensor (916) are physically and electrically isolated from one another.  Modifying the Dhingra reference so that these items are located together within the module housing, as required by the amended independent claims, would render the Dhingra reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747